        Case 1:19-cv-11457-IT Document 24 Filed 03/25/19 Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA ATLANTA DIVISION


AnywhereCommerce, Inc. and BBPOS
Limited

                              Plaintiffs,      Civil Action No. 18-cv-05824-MLB
v.
Ingenico Inc., Ingenico Corp., Ingenico
Group SA, and Ingenico Ventures,
SAS


                            Defendants.



Declaration of Ward D. Hewins in support of Defendants’ Motion to Dismiss
        pursuant to Fed. R. Civ. P. 12(b)(6) or Transfer Venue Under
28 U.S.C. § 1404 and Motion for More Definite Statement pursuant to Fed. R.
                                 Civ. P. 12(e)

    1. My name is Ward D. Hewins and I am over the age of eighteen and

       competent to submit this Declaration.

    2. I serve as the Vice President of Legal and General Counsel of Ingenico

       Inc. and have served in those positions since June 2015. I also served as

       Senior Corporate Counsel for ROAM Data, Inc. from May 2013 to June

       2015, and served as its Vice President of Legal and General Counsel from

       June 2015 until December 31, 2017, when ROAM Data, Inc. was merged

       with Ingenico Inc. I oversee the legal activities of Ingenico Inc. and my

       responsibilities require me to have a close familiarity with the business of
Case 1:19-cv-11457-IT Document 24 Filed 03/25/19 Page 2 of 4
         Case 1:19-cv-11457-IT Document 24 Filed 03/25/19 Page 3 of 4




                           CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of March, 2019, I will electronically file
the foregoing MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6) OR
TRANSFER VENUE UNDER 28 U.S.C. § 1404 AND MOTION FOR MORE
DEFINITE STATEMENT PURSUANT TO FED. R. CIV. P. 12(E) with the
Clerk of Court using the CM/ECF system, which will then send a notification of
such filing (NEF) to the following:

Gregory R. Crochet, Esq.
Kutak Rock LLP
303 Peachtree Street, N.E., Suite 2750
Atlanta, GA 30308
(404) 222-4600 (Telephone)
(404) 222-4654 (Facsimile)
Greg.croshet@kutakrock.com

and

Oliver D. Griffin
Admitted Pro Hac Vice
Oliver.griffin@kutakrock.com
Peter N. Kessler
Admitted Pro Hac Vice
Peter.kessler@kutakrock.com
Melisa A. Bozeman
Admitted Pro Hac Vice
Melissa.bozeman@kutakrock.com
Kutak Rock LLP
1760 Market Street, Suite 1100
Philadelphia, PA 19103-4104
(215) 299-4384 (Telephone)
(215) 981-0719 (Facsimile)

Attorneys for Plaintiffs


                                          1
Case 1:19-cv-11457-IT Document 24 Filed 03/25/19 Page 4 of 4




                           /s/ Lawrence H. Kunin
                           Lawrence H. Kunin
                           Florida Bar No. 050210




                             2
